Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 4-5, 10-19 are currently amended.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive because of the following reasons:
Applicant argues that the Office Action fails to cite any passages in Ye teaching or suggesting that the first request message sent by the first device “comprises a performance type list information element (IE),” where “the performance type list IE comprises to-be-obtained latency data of one or more device pairs in the end-to-end data transmission path”.  Furthermore, the Office Action fails to recite any passage in Agarwal to remedy the above-identified deficiencies.
In response to Applicant’s argument, the examiner submits that Agarwal does teach the first request message comprises a performance type list information element (IE), and the performance type list IE comprises to-be-obtained latency data of one or more device pairs in an end-to-end data transmission path, wherein the performance type list IE of the first request message comprises information for obtaining latency data of a transmission subpath as shown in fig. 3, par. 0018, 0024-0025, 0034, 0039-0042, 0047-0050 (request estimate latency between the computing devices).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Yu et al., (hereinafter Yu) U.S. Pub. No. 2019/0075552, in view of Agarwal et al., (hereinafter Agarwal) U.S. Pub. No. 2012/0131129. 

As to claim 1, Yu teaches the invention as claimed, including a latency obtaining method, comprising: 
sending, by a first device, a first request message to a second device, wherein the first request message is used to obtain latency data of a transmission subpath between the second device and a third device, and a transmission subpath is directly established between the third device and the second device (par. 0141-0143, 0154 -The CU-CP 708 can be configured to collect the information from the CU-UP entities 710 periodically or issue an on-demanding query based on a network slice request.  The CU-UP 710 informs the CU-CP 708 of the latency to the neighboring DUs 704…706 in the NG-RAN 714 and UPFs); 
receiving, by the first device, a first response message sent by the second device, wherein the first response message comprises the latency data of the transmission subpath between the second device and the third device (par. 0148, 0151-0154); and 
storing, by the first device, a correspondence between the transmission subpath and the latency data, wherein the transmission subpath is represented based on a device identifier group comprising an identifier of the second device and an identifier of the third device (table 2, par. 0141, 0161, 0200, 0212).  
Yu does not clearly teach the first request message comprises a performance type list information element (IE), and the performance type list IE comprises to-be-obtained latency data of one or more device pairs in an end-to-end data transmission path, wherein the performance type list IE of the first request message comprises information for obtaining latency data of a transmission subpath; storing a correspondence between the transmission subpath and the latency data.  However, this feature is considered to be implicitly disclosed by Yu as shown in par. 0141 and table 2 because table 2 teaches the latency indication list, the CU-UP ID, UPF ID, and DU ID that need to store somewhere in the system in order that can be received periodically (see par. 0141).  Moreover, Agarwal teaches the first request message comprises a performance type list information element (IE), and the performance type list IE comprises to-be-obtained latency data of one or more device pairs in an end-to-end data transmission path, wherein the performance type list IE of the first request message comprises information for obtaining latency data of a transmission subpath; storing a correspondence between the transmission subpath and the latency data (fig. 3, par. 0018, 0024-0025, 0034, 0039-0042, 0047-0050 -request estimate latency between the computing devices).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Yu and Agarwal to provide a latency service aggregates latency records defining latency measurements and corresponding latency factors from a plurality of computing devices (Agarwal. Abstract). 

As to claim 2, Yu teaches the invention as claimed, including the method according to claim 1, wherein if the second device is an access network device, the third device is a core network device or a terminal; or if the second device is a core network device, the third device is a core network device; and if the third device is the terminal, identifiers of third devices in the correspondence that is between the transmission subpath and the latency data and that is stored by the first device are the same (fig. 1, par. 0027-0029). 

As to claim 3, Yu teaches the invention as claimed, including the method according to claim 2, wherein the core network device comprises a centralized unit user plane (CU-UP) network element and a distributed unit (DU), the core network device comprises a first user plane function (UPF) network element and a second UPF, the first UPF is a device that directly establishes a transmission path to the access network device, and the second UPF is a device that does not directly establish a transmission path to the access network device; and if the second device is the CU-UP, the third device is the DU or the first UPF; if the second device is the DU, the third device is the terminal, or if the second device is the first UPF, the third device is the second UPF (figs. 8-9, par. 0028-0029, 0168-0175). 

As to claim 4, Yu teaches the invention as claimed, including the method according to claim 3, wherein the second device is the CU-UP or the DU; and wherein the sending, by a first device, a first request message to a second device comprises: sending, by the first device, the first request message to a centralized unit control plane (CU-CP) network element, wherein the CU-CP sends the first request message to the second device; and wherein the receiving, by the first device, a first response message sent by the second device comprises: receiving, by the first device, the first response message sent by the CU-CP, wherein the first response message is sent by the second device to the CU-CP (par. 0141-0143, 0148, 0151-0154). 

As to claim 5, Yu teaches the invention as claimed, including the method according to claim 3, wherein the second device is the first UPF; and wherein the sending, by a first device, a first request message to a second device comprises: sending, by the first device, the first request message to a session management function (SMF) network element, wherein the SMF sends the first request message to the second device; and wherein the receiving, by the first device, a first response message sent by the second device comprises: receiving, by the first device, the first response message sent by the SMF, wherein the first response message is sent by the second device to the SMF (par. 0050-0057, 0062). 

As to claim 6, Yu teaches the invention as claimed, including the method according to claim 1, comprising: receiving, by the first device, a second request message sent by a fourth device, wherein the second request message is used to obtain a first transmission path that meets a latency requirement of a terminal service, the first transmission path is a transmission path between a terminal and a core network device, and the second request message comprises an identifier of each device managed by the fourth device; and determining, by the first device based on the identifier that is of each device and that is comprised in the second request message and a stored correspondence between a plurality of transmission subpaths and latency data, a plurality of transmission subpaths corresponding to latency data that meet the latency requirement, wherein the determined plurality of transmission subpaths form a target first transmission path (par. 0141-0145, 0155-0158). 

As to claim 7, Yu teaches the invention as claimed, including the method according to claim 6, wherein the method further comprises: sending, by the first device, a second response message to the fourth device, wherein the second response message comprises an identifier of a fifth device and an identifier that is of another device and that forms a device identifier group with the identifier of the fifth device, to enable the fourth device to control, based on the second response message, the fifth device to establish a transmission path to the another device, wherein the established transmission path is used for transmission of the terminal service (table 2, par. 0141, 0161, 0200, 0212). 

As to claim 8, Yu teaches the invention as claimed, including the method according to claim 7, wherein if the fourth device is an SMF, a plurality of devices managed by the fourth device are a plurality of first UPFs; or if the fourth device is a CU-CP, a plurality of devices managed by the fourth device are a plurality of CU-Ups (figs. 8-9, par. 0028-0029, 0168-0175). 

As to claim 9, Yu teaches the invention as claimed, including the method according to claim 8, wherein if the fourth device is the SMF, a plurality of devices managed by the fourth device are a plurality of first UPFs: and the method further comprises: sending, by the first device, a second response message to the fourth device, wherein the second response message comprises device identifier groups that respectively and correspondingly represent the plurality of transmission subpaths that form the target first transmission path, to enable the fourth device to respectively send the device identifier groups in the second response message to different management devices that each controls a device corresponding to each device identifier in the device identifier group to establish a transmission path, and enabling the different management devices to each control the device corresponding to each device identifier to establish the transmission path, wherein the established transmission path is used for transmission of the terminal service (figs. 8-9, par. 0028-0029, 0168-0175). 

Claims 10-20 have similar limitations as claims 1-9; therefore, they are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444